          Case 1:17-cr-00630-ER Document 257 Filed 03/31/20 Page 1 of 1




                                                                   March 31, 2020
By ECF and E-Mail
Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

        Re:    United States v. Mark S. Scott, S10 17 Cr. 630(ER)
               Mark Scott Release order


Dear Judge Ramos:

        In conferring with the Government this afternoon it appears that an additional Court order
is necessary to expedite Mr. Scott’s release from FDC-Miami. In particular, we respectfully
request that the Court issue an order providing as follows:

    •   That FDC-Miami immediately release Mark Scott from custody.

    •   That Mark Scott, following his release from custody, shall: (1) immediately return to his
        residence in Coral Gables, FL; (2) contact Pretrial Services in Miami; and (3) remotely
        execute the bond securing setting the terms of his release from his home.

        The Government was consulted on the proposed order described above and consents to
this request. We also note that we have been in touch with Pretrial Services in Miami, and they
have monitoring arrangements in place.


                                                            Respectfully Submitted,

                                                            /s Arlo Devlin-Brown
                                                            Arlo Devlin-Brown


                                                            David M. Garvin
                                                            200 South Biscayne Boulevard
                                                            Suite 3150
                                                            Miami, FL 33131
                                                            (305) 371-8101
